Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-17-00572-CV

  CITY OF SAN ANTONIO by and through City Public Service Board of San Antonio d/b/a
                                CPS Energy,
                                  Appellant

                                                v.

                                         Chris SMITH,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-08496
                         The Honorable Renée Yanta, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the portion of the trial
court’s order denying CPS Energy’s plea to the jurisdiction and supplemental plea to the
jurisdiction is REVERSED, and judgment is RENDERED granting CPS Energy’s plea to the
jurisdiction and supplemental plea to the jurisdiction in its entirety and dismissing all of Chris
Smith’s claims against it. It is ORDERED that the Appellant City of San Antonio by and through
City Public Service Board of San Antonio d/b/a CPS Energy recover its costs on appeal from
Appellee Chris Smith.

       SIGNED August 22, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice